19 So. 3d 450 (2009)
In the Interest of S.B., a child.
A.B., Appellant,
v.
Department of Children and Family Services, Appellee.
No. 2D08-6148.
District Court of Appeal of Florida, Second District.
October 28, 2009.
David A. Dee, Tampa, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Kelley R. Schaeffer, Assistant Attorney General, Tampa, for Appellee.
*451 PER CURIAM.
A.B. (the Father) challenges the trial court's order adjudicating his child, S.B., to be dependent as to him based on the imminent risk of prospective abuse or neglect.[1]See § 39.01(15)(f), Fla. Stat. (2008). The Department of Children and Family Services properly concedes error based on the insufficiency of the evidence presented at trial to support an adjudication of dependency based on prospective abuse or neglect of the child. See R.V. v. Dep't of Children & Family Servs., 939 So. 2d 200 (Fla. 2d DCA 2006); C.W. v. Dep't of Children & Families, 10 So. 3d 136 (Fla. 1st DCA 2009). Accordingly, we reverse the dependency order and remand this case to the circuit court to determine the current appropriateness of the placement of S.B. with the Father and for such other proceedings as may be appropriate.
Reversed and remanded with instructions.
WALLACE, LaROSE, and KHOUZAM, JJ., Concur.
NOTES
[1]  S.B.'s mother also appealed the circuit court's order adjudicating the child dependent as to her; however, her appeal was dismissed for lack of prosecution.